Citation Nr: 1225032	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial higher rating for chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, rated as 10 percent disabling prior to May 17, 2011, and 20 percent disabling from May 17, 2011.  

2.  Entitlement to an initial higher rating for radiculopathy, neurogenic claudication affecting right lower extremity associated with chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, rated as 10 percent disabling from May 21, 2009.  

3.  Entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm, currently rated as 10 percent disabling.

4.  Entitlement to service connection for residuals of injury to left shin, including degenerative joint disease.  

5.  Entitlement to service connection for left index finger disability. 

6.  Entitlement to service connection for right forearm/hand disability.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1981. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran initially requested a Board video conference hearing in his October 2008 substantive appeal, which was scheduled in April 2012.  However, the Veteran failed to appear and has not filed a motion requesting a new hearing.    

By rating decision in September 2011, the RO increased the low back disability rating to 20 percent, effective May 17, 2011.  In that same rating decision, the RO also increased the rating for the scar of the left forearm to 10 percent, effective April 6, 2007.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status. 

In the same September 2011 rating decision, the RO also granted a separate 10 percent rating for radiculopathy, neurogenic claudication affecting right lower extremity effective May 21, 2009.  Because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of the Veteran's service-connected low back disability, this issue is also deemed to be in appellate status.  

The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this decision, the Board has recharacterized the issues pertaining to the left index finger and right forearm/hand to encompass all possible disabilities given the injuries documented in the Veteran's service treatment records. 

For clarification purposes, the Board has also recharacterized the issue on appeal of entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm to encompass all possible residuals of the left forearm injury.  

The issue of entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm as well as the issues of entitlement to service connection for left index finger disability, right forearm/hand disability, hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to May 17, 2011, the Veteran's service-connected chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy was manifested by subjective complaints of pain; forward flexion was not limited to 60 degrees or less, and there was no muscle spasm, abnormal gait, abnormal spinal contour, ankylosis or incapacitating episodes of at least two weeks over the past 12 months.

2.  From May 17, 2011, the Veteran's service-connected chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, has been manifested by some pain on motion; forward flexion was not limited to 30 degrees or less and there was no ankylosis or incapacitating episodes of at least four weeks over the past 12 months.  

3.  From April 6, 2007, the Veteran's service-connected radiculopathy, neurogenic claudication affecting right lower extremity has been manifested by a disability picture consistent with mild incomplete paralysis of the sciatic nerve, but has not been productive of a disability picture consistent with moderate incomplete paralysis of the sciatic nerve.

4.  Residuals of injury to left shin, including degenerative joint disease, were not manifested during the Veteran's active duty service, nor are any current residuals otherwise related to such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  Prior to May 17, 2011, the criteria for entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2011).

2.  From May 17, 2011, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  From April 6, 2007, the criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected radiculopathy, neurogenic claudication affecting right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 8720 (2011).

4.  Residuals of injury to left shin, including degenerative joint disease, were not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the issues of higher ratings for the Veteran's service-connected low back disability and radiculopathy of the right lower extremity arise from the appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issues of service connection for residuals of left shin injury, the Veteran was sent a letter in May 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private treatment and VA examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, with respect to the issues pertaining to increased evaluations for the low back and right lower extremity, the Veteran was afforded VA examinations in October 2007 and May 2011 to evaluate the severity of these service-connected disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describes the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of service connection for residuals of injury to the left shin, the service treatment records are silent as to any complaints or treatment.  Moreover, the post-service evidence does not indicate any current complaints or treatment.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current claim and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Initial Higher Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.


Chronic Lumbar Strain with History of Herniated Nucleus Pulposus, Status Post Laminectomy and Diskectomy

As noted above, the RO initially assigned a 10 percent rating for the Veteran's low back disability and subsequently increased this to 20 percent, effective May 17, 2011.  Accordingly, the Board must determine whether a rating in excess of 10 percent is warranted prior to May 17, 2011, and whether a rating in excess of 20 is warranted from May 17, 2011.   

In evaluating the spine, a general rating formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

In this case, the Veteran was afforded a VA examination in October 2007.  The claims file was reviewed.  He avoided jobs as a truck driver and warehouse worker for fear of back pain.  He worked as a painter and noticed back pain radiating into his right leg when using the spray.  His right leg felt numb.  Also, he did not paint two story houses because he could not climb ladders due to his back pain.  He complained of daily pain radiating into his right leg.  He also had daily stiffness.  He had not had any treatment.  Approximately eight months earlier he had a flare-up and did not work for three weeks because of low back pain.  However, he did not see a doctor.  He reported no associated symptoms.  He did not use a brace and could walk without assistive devices.  He believed he could walk for 15 or 20 minutes.  When he traveled, he had to stop and get out of the car every 45 minutes to an hour to stretch because of back pain and stiffness.  He also mentioned that his back was painful getting up and down on the toilet.

On physical examination, there were no localized muscle spasms and the spine was normal to palpation.  There was a well-healed scar from previous surgery.  Flexion was to 90 degrees and he reported pain in the center of his back throughout.  Left lateral flexion was 30 degrees with pain radiating in his right thigh.  Right lateral flexion was also 30 degrees, but without pain.  Left lateral rotation was 30 degrees with pain throughout and right lateral rotation was also 30 degrees, but without pain.  There was no additional limitation on repetitive motion.  He had normal strength in both legs.  Reflexes and gait were normal.  He reported no symptoms in a spinal nerve distribution.  No neurologic deficits were identified.  X-ray of the lumbar spine showed spondylosis with narrowed invertebral disk spaces at L2-3, L4-5 and L4-S1.  

In his notice of disagreement, the Veteran reported that he was unable to 
hold or obtain employment due to his low back disability.  He constantly had to take over the counter medications for his pain and limited mobility.

VA treatment records starting in November 2007 reflect reports of low back pain limiting his ability to walk.  He was comfortable when lying down on his left side with a pillow between his legs.  He also had pain down his right leg, which was present all the time.  On examination, there was tenderness.  Straight leg was negative.  Motor, sensory and reflexes examinations were normal.  

Treatment records also showed that he drove a truck for his employment.  A March 2008 MRI showed milder hypertrophic changes with mild scoliosis; degenerative disc disease; mild to moderate spinal stenosis, greatest at L4-5, and postoperative laminectomy changes.  A May 21, 2009 record again showed complaints of low back pain and right leg pain.  Based on this record, the RO granted a 10 percent rating for right lower extremity radiculopathy, effective this date.  Follow up treatment records again showed complaints of low back pain shooting down the right leg.  

An April 2010 neurology consult showed that his motor function was 5/5 throughout.  Reflexes were 1+ and symmetric.  There was mild tenderness over bilateral SI joints and there was a well-healed lumbar incision.  His gait was antalgic.  He was able to toe and heel walk. The assessment was lumbar spinal stenosis and symptomatic neurogenic claudication affecting his right greater than left lower extremity.  

The Veteran was afforded another VA examination in May 2011.  At that time he was employed.  On physical examination, his posture was stooped.  However, his head position was normal and symmetrical.  His gait was abnormal as he spared the left side.  Lumbar flattening was observed, but there were no other abnormal spinal curvatures.  Examination revealed spasm, guarding and pain with motion, but no atrophy tenderness or weakness.  Range of motion was 50 degrees flexion, 15 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  There was no objective evidence of pain on motion.  There was objective evidence of pain and additional limitations following repetitions.  After repetitive motion, range of motion was 45 degrees flexion, 15 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  Reflexes were normal.  Sensory examination on the left lower extremity was normal.  However, there was decreased sensation to pinprick and light touch in the right lower extremity.  However, there was no dysesthesias.  Strength in the lower extremities was normal.  Muscle tone was normal and there was no atrophy.  Lasegue's sign on the right was positive.  

The examiner reviewed the previous MRI.  The diagnosis was lumbar spinal stenosis and symptomatic neurogenic claudication affective his right greater than left lower extremity.  The effect on the Veteran's occupation was that he was unable to sit for long periods of time.  He also had a lack of stamina and experienced pain.  There was a mild affect on shopping, as well as a moderate affect on exercise, sports, recreation, chores and traveling.  However, there was no affect on feeding, bathing, dressing, toileting, grooming and driving.

Based on this examination, the RO increased the Veteran's low back disability rating to 20 percent, effective the date of the examination.

Prior to May 17, 2011

Prior to May 17, 2011, there was no medical evidence demonstrating that the Veteran's low back disability warranted a 20 percent rating or higher.  Specifically, there was no objective finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The October 2007 VA examination showed range of motion was 90 degrees flexion.  Moreover, the combined range of motion was still greater than 120 degrees.  Further, there was no evidence of guarding, abnormal gait, abnormal spinal contour, muscle spasm or ankylosis.  Follow up VA treatment records are also silent with respect to any additional restrictions.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  At the October 2007 VA examination, the examiner found that there was no additional restricted range of motion following repetitive use.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Further, there was no medical evidence of record showing that the Veteran suffered from incapacitating episodes having a total duration of at least two weeks during the past 12 months to warrant a 20 percent rating under this provision.   The Board recognizes that at the October 2007 VA examination, the Veteran reported missing three weeks of work.  Nevertheless, there is no evidence that he was prescribed bed rest by a physician during this period.  In fact, the Veteran himself denied seeking medical attention at that time.    

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, with the exception of radiculopathy of the right lower extremity, which is discussed further below, the medical evidence during this period fails to show any findings of neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  Sensory examination of the left lower extremity was normal.  Importantly, there has been no objective finding of bladder or bowel dysfunction.  Thus, an additional separate rating is not warranted for any neurological symptoms.  In sum, prior to May 17, 2011, the Veteran's manifested symptoms associated with his low back disability were adequately contemplated in the 10 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, a preponderance of the evidence is against a rating in excess of 10 percent for prior to May 17, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From May 17, 2011

Based on the medical evidence of record, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent from May 17, 2011.  There has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 50 degrees flexion documented at the May 2011 VA examination.  

Again, the Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the May 2011 VA examination, the examiner found that flexion was additionally limited to 45 degrees following repetitive use.  Nevertheless, the Veteran's range of motion was still higher than the 30 degrees required for a higher rating even considering additional functional limitation due to pain.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, again, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  

With the exception of the right lower extremity, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during this period.  The May 2011 VA examination did not find any neurological defect in left lower extremity related to the Veteran's back disability.  Significantly, the VA examiner found that the Veteran's motor, sensation and strength were normal.  Again, there have been no objective findings of bowel or bladder incontinence.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are currently adequately contemplated in the 20 percent rating. 

Again, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

Therefore, a preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected lumbar strain with degenerative disc disease from May 17, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Radiculopathy, Neurogenic Claudication Affecting Right Lower Extremity

With regard to the separate rating for radiculopathy, the Board finds that the medical evidence of record clearly reflects a consistent disability picture of pain, as well as numbness, throughout the course of the appeal.  Significantly, at the October 2007 VA examination, the Veteran reported pain radiating into his right lower extremity as well as numbness.  Follow up VA treatment records also continued to show reports of right leg pain.  Thus, the Board finds that the Veteran's service-connected radiculopathy of the right lower extremity warrants a 10 percent rating from the date of claim, April 6, 2007.  

However, the medical evidence is silent with respect to any findings of motor weakness or loss of strength in the right leg.  Further, there has been no finding of moderate sensory loss.  Importantly, there was no dysesthesias.  The Board believes that the Veteran's disability picture is consistent with mild disability warranting the current 10 percent rating under Code 8720 for mild incomplete paralysis of the sciatic nerve.  Thus, a rating in excess of 10 percent is not warranted.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

II.  Service Connection for Residuals of Injury to Left Shin, including Degenerative Joint Disease

The Veteran is seeking service connection for residuals of an injury to the left shin, including degenerative joint disease.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

While treatment records do document injuries to the right leg, as well as complaints of left knee pain and left foot pain, they do not reflect any injury to the left shin.  Importantly, in an April 1981 service examination prior to discharge, the Veteran's lower extremities were evaluated as clinically normal.  

The Veteran filed his current claim in April 2007.  In a follow up statement, he indicated that he had not received any treatment since his discharge from service.  The remaining medical evidence of record is also silent with respect to any injury to the left shin or disability of the left shin.  

Thus, the Board finds that there is no basis for awarding service connection for residuals of injury to the left shin, including degenerative joint disease.  Service treatment records are silent with respect to any complaints for findings with respect to the left shin.  Importantly, there is no medical evidence of arthritis within one year of service.  Moreover, the April 1981 service examination evaluated the Veteran's lower extremities as clinically normal.  Additionally, there is no competent evidence of record directly linking any left shin disability to service.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to report that he injured his shin while in service.  However, this current assertion is inconsistent with the other evidence of record.  In his notice of disagreement, the Veteran asserted that the injury was noted in his service treatment records.  Nevertheless, despite documenting numerous other unrelated disorders, service treatment records are silent with respect to any such injury.  There is no reason to suspect that these records are incomplete and it is reasonable to assume that the Veteran would have reported such injury given the extensive documentation of other treatment for unrelated disorders.  Further, the separation examination is also silent with respect to any complaints pertaining to the left shin and medical professionals at that time evaluated the left lower extremity as clinically normal.  Again, if there had been an injury in service to the left shin, it would be reasonable to assume that the Veteran would have reported it at that time.  The Board also finds it significant that the Veteran did not report any injury to the left shin until he filed his current claim in April 2007, 26 years after his discharge from service.  Again, if such injury had occurred, it would be reasonable to assume that he would have reported it sooner.  There is also no post service medical treatment addressing any left shin disability.  In sum, these facts diminish the Veteran's credibility and clearly show that the Veteran cannot be considered credible with respect to any injury to the left shin in service.  

Moreover, in the instant case, the Veteran has not clearly described relevant symptomatology dating back to service to support a continuity of symptomatology.  Thus, the criteria under Jandreau have not been met and the Veteran's statements are outweighed by the other evidence of record.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for residuals of injury to left shin, including degenerative joint disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial higher rating for chronic lumbar strain with history of herniated nucleus pulposus, status post laminectomy and diskectomy, rated as 10 percent disabling prior to May 17, 2011, and 20 percent disabling from May 17, 2011, is denied.  

Effective April 6, 2007, a separate 10 percent rating for radiculopathy, neurogenic claudication affecting right lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Service connection for residuals of injury to left shin, including degenerative joint disease, is denied. 



REMAND

The Veteran is also seeking entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm, as well as service connection for a left index finger disability, right forearm/hand disability, hypertension and bilateral hearing loss.  

With respect to the issue of entitlement to an initial higher rating for residuals, including a scar, from lacerations of the left forearm, a November 2011 VA opinion, which was provided by a different VA examiner from prior opinions, was associated with the claims file after the most recent supplemental statement of the case was issued in September 2011.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, this issue must be returned to the RO for consideration of the additional November 2011 VA opinion.   

Service treatment records document injuries to the right hand, right forearm and left index finger.  The Veteran has asserted that he has residuals from these injuries.  In light of the documented incidents in service, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, with respect to the issue of service connection for hypertension, an April 1972 enlistment examination showed that the Veteran's blood pressure was initially 158/80.  However, a notation showed that subsequent blood pressure readings were considered normal.  Thus, the Veteran is presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  However, service treatment records showed elevated blood pressure readings in April 1977, August 1977, and at discharge in April 1981, but do not provide a diagnosis of hypertension.  Moreover, in an April 1975 report of medical history, the Veteran indicated that he had a history of high blood pressure.  Accordingly, under the circumstances, the Board finds that he should be afforded a VA examination to determine whether the Veteran's hypertension manifested in service, or within one year of his discharge from service.  

Moreover, as to the issue of bilateral hearing loss, the April 1972 service induction examination documented hearing loss at 4000 hertz.  In turn, as a hearing loss defect was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to this disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the instant case, the Veteran was afforded a VA audiological examination in October 2007.  The examiner opined that as the Veteran's hearing loss pre-existed service, it was less likely as not related to or caused by military noise exposure.  Given that the examiner did not opine as to whether the pre-existing hearing loss disability was aggravated in service, the Board must find that this examination is insufficient for appellate review.  Thus, a new medical examination is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Lastly, in light of the need to remand, the RO should also attempt to obtain any additional VA treatment records from July 2011 to the present and associate them with the Veteran's record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate all VA treatment records from July 2011 to the present with the Veteran's record. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any current left index finger disability and right forearm/hand disability.  The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all disabilities of the left index finger and right forearm/hand.  Thereafter, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current left index finger disability and right forearm/hand disability are related to the injuries documented in the service treatment records.  A detailed rationale for all opinions expressed should be furnished.
 
3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his hypertension.  The claims files be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension manifested in service or within one year of the Veteran's discharge from service.  A detailed rationale for all opinions expressed should be furnished.

4.  The Veteran should be scheduled for an appropriate VA audiological examination to determine the nature, extent and etiology of his bilateral hearing.  The claims files be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any pre-existing hearing loss increased in severity during active duty service, and if so, whether the increase in severity was due to the natural progression of the disease.   A detailed rationale for all opinions expressed should be furnished.

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

6.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should specifically consider the November 2011 VA opinion in connection with the claim for entitlement to an initial higher rating for residuals, including scar, from lacerations of the left forearm.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


